Title: From George Washington to John Stephenson, 13 February 1784
From: Washington, George
To: Stephenson, John



Dear sir,
Fredericks[bur]g [Va.] 13th Feby 1784

After condoling with you on the unhappy fate of your Brother William, which I do very sincerely; & upon the Death of your brother Valentine, I should be glad to get a copy from both their Books, or Memos, of the accounts as they stand between

us; which are of long standing, & I fear not a little intricate. I write to you Sir, because I do not know (if you are not one yourself) who are the Executors or Administrators of those deceased Gentlemen. There were also some Land transactions, in partnership & otherwise between your Brother William & me, which I wish to have an account of. If it is in your power therefore, or you should have come across any warrants, Entries, Memoms or papers relative to this business, which can give me insight into the matter, I shall be much obliged to you for the information.
There is also a Bond in my possession from your deceased brother Hugh (for whose Death I am also very much concerned) with your name, or that of your brother James’s to it (I am not certain which as I am from home, & have accidentally met with this good & direct opportunity) for a Sum of money due to me from your Fathers Estate; which I wish to know when it can be settled & paid, as the situation of my private Affairs makes it absolutely necessary to close my Accounts & to receive payment as soon as possible.I am, with great esteem Your very hble servant

G: Washington

